THE THIRTEENTH COURT OF APPEALS

                                    13-20-00020-CV


                In the Interest of C.C.M., C.M., C.C.M., C.C.M., Children


                                 On Appeal from the
                    County Court at Law of Aransas County, Texas
                        Trial Court Cause No. A-19-7002-FL


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant although she is exempt from payment due to her affidavit of inability to

pay costs.

      We further order this decision certified below for observance.

April 9, 2020